This cause came on for further consideration upon the filing of an application for reinstatement by respondent, Frank Llewellyn Beane, Attorney Registration No. 0032041, last known address in Massillon, Ohio.
This court coming now to consider its order of July 12, 1995, wherein pursuant to Gov.Bar R. V(6)(B), the court suspended respondent for six months with no credit for time served, finds that respondent has substantially complied with that order and with the provisions of Gov.Bar R. V(10)(A). Therefore,
IT IS ORDERED by the court that Frank Llewellyn Beane be, and hereby is, reinstated to the practice of law in the state of Ohio.
It is further ordered that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of publication.
For earlier case, see Disciplinary Counsel v. Beane (1995), 72 Ohio St.3d 480, 650 N.E.2d 1356.